Citation Nr: 0843037	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  05-41 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral 
sensorineural hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to 
November 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  This matter has since been re-
assigned for handling to the RO in Montgomery, Alabama.

The Board notes that the veteran's initial December 2003 
claim also included the issue of bilateral tinnitus.  The 
July 2004 rating decision granted service connection for 
bilateral tinnitus with an evaluation of 10 percent.  That 
issue is not on appeal.


FINDING OF FACT

Audiometric testing shows that the veteran has, at worst, 
Level III hearing in his right and left ears.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.85, 4.86, Table VI, Table VIA, Diagnostic Code 
6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent 11 categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns of Table VI represent 11 categories of 
decibel loss based on the pure audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
will be determined for each ear by intersecting the 
horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b).

The percentage evaluation will be found from Table VII (in 
38 C.F.R. § 4.85) by intersecting the horizontal row 
appropriate for the numeric designation for the ear having 
the better hearing and the vertical column appropriate to the 
numeric designation level for the ear having the poorer 
hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.


Specific provisions are in effect for "exceptional patterns 
of hearing impairment." Specifically, these are cases where 
the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86.

In December 2003, the veteran underwent an audiological 
examination administered by his private audiologist, Dr. 
Alice H. Morgan.  The Board interprets the audiogram as 
showing audiometric pure tone thresholds, expressed in 
decibels for the frequencies at 1000, 2000, 3000, and 4000 
Hertz, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
45
--
65
LEFT
30
50
--
65

The average pure tone thresholds cannot be calculated, as the 
thresholds for 3000 Hertz were not reported.  It was reported 
that speech audiometry testing revealed speech discrimination 
of 88 percent in the right ear and 80 percent in the left 
ear, but it appears that the "W-22" word list, not the 
Maryland CNC test, was used.  

In May 2004, the veteran was seen for a VA audiological 
examination.  Audiometric pure tone thresholds, expressed in 
decibels for the frequencies at 1000, 2000, 3000, and 4000 
Hertz, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
55
65
60
LEFT
35
55
60
65

The average pure tone thresholds were 53 decibels in the 
right ear and 54 decibels in the left ear.  Speech audiometry 
testing revealed speech recognition ability of 92 percent in 
the right ear and 88 percent in the left ear.  Under Table 
VI, this equates to Level I hearing loss in the right ear and 
Level II hearing loss in the left ear.  Applying these 
designations under Table VII, a zero percent evaluation is 
warranted.  These audiometric results do not meet the 
criteria to be classified as one of the "exceptional 
patterns" of hearing impairment.  Therefore, the provisions 
of 38 C.F.R. § 4.86 are not applicable based upon this 
examination.

The veteran returned to Dr. Morgan in April 2005 for a new 
private audiological examination.  The Board interprets the 
audiogram as showing audiometric pure tone thresholds, 
expressed in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
30
60
--
70
LEFT
35
65
--
70

Again, the average pure tone thresholds cannot be calculated, 
as the thresholds at 3000 Hertz were not recorded.  The 
speech discrimination testing revealed drastically reduced 
speech recognition ability scores of 52 percent in the right 
ear and 56 percent in the left ear.  Again, however, the "W-
22" word list was used.  

In his December 2005 substantive appeal, the veteran reported 
that his hearing had worsened since his prior May 2004 VA 
examination.  A new VA examination was scheduled, which the 
veteran attended in January 2006.  Additional audiometric 
testing performed at that time revealed mildly diminished 
pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
40
65
65
60
LEFT
45
70
70
70

Based upon these findings, the average pure tone thresholds 
were 58 decibels in the right ear and 64 decibels in the left 
ear.  Speech audiometry testing revealed speech recognition 
ability of 88 percent in the right ear and 84 percent in the 
left ear.  Applying these results to Table VI, the veteran 
displayed Level III hearing in both ears.  Under Table VII, 
these designations equate to a zero percent evaluation for 
bilateral hearing loss.  Once again, these audiometric 
results do not meet the criteria to be classified as one of 
the "exceptional patterns" of hearing impairment, and the 
provisions of 38 C.F.R. § 4.86 are not applicable.

The audiological findings from the veteran's April 2005 
examination, performed by Dr. Morgan, are the only indication 
in the record that suggest the veteran may be entitled to a 
compensable evaluation for bilateral sensorineural hearing 
loss.  Although the pure tone threshold scores from that 
examination are grossly consistent with scores from the other 
audiological examinations in the record, speech recognition 
scores at the April 2005 examination were drastically lower.  
Specifically, the veteran demonstrated speech recognition of 
52 percent in the right ear and 56 percent in the left ear.  
Of the two examinations that preceded that evaluation, the 
lower speech recognition score was recorded by Dr. Morgan in 
December 2003:  88 percent in the right ear and 80 percent in 
the left ear.  At the veteran's December 2005 VA examination, 
which was approximately eight months after the April 2005 
private examination, he registered speech recognition scores 
of 88 percent in the right ear and 84 percent in the left 
ear.  In his report, the VA examiner opined that the 
reliability of the audiometric testing performed at the 
December 2005 VA examination was "good" and that such 
findings were "consistent with those obtained previously in 
this office."

It is notable, however, that the test results provided by Dr. 
Morgan were provided in an audiograph.  See Kelly v. Brown, 7 
Vet. App. 471, 474 (1995) (Court unable to determine whether 
the Board accurately applied regulatory standard when only 
audiograph, not numeric, test results were of record).  
Moreover, they did not include the puretone thresholds at 
3000 Hertz, so that the average of the thresholds at 1000, 
2000, 3000, and 4000 Hertz, used to determine the disability 
evaluation, could not be calculated.  As for the speech 
discrimination test results, 38 C.F.R. § 4.85(a) requires 
that the Maryland CNC test be used, whereas the test results 
provided by Dr. Morgan apparently used the "W-22" word 
list.  Consequently, the test results provided by Dr. Morgan 
cannot be used as a basis upon which to assign a disability 
evaluation.  Testing by VA, which met the requirements of 
38 C.F.R. § 4.85, following each of Dr. Morgan's reports did 
not provide results that would support the assignment of a 
compensable rating.


The Board has also considered the lay statements made by the 
veteran in his handwritten January 2004 statement and April 
2005 Notice of Disagreement, as well as the statements made 
on his behalf by his representative in his April 2006 
statement and November 2008 brief.  Even if the assertions 
made therein by the veteran could be construed as allegations 
of decreased hearing, however, they are insufficient to 
establish entitlement to a higher evaluation for bilateral 
hearing loss.  The Court has long held that "disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In this case, the "mechanical application" of the 
diagnostic criteria to the evidence clearly establishes a 
zero percent evaluation for bilateral sensorineural hearing 
loss.  Accordingly, the veteran's claim for an increased 
evaluation for bilateral hearing loss, currently evaluated as 
zero percent disabling, is denied.  The Board notes that the 
veteran is free to submit evidence at a future date in 
furtherance of the assignment of a higher evaluation, such as 
recent audiological testing reports.

Finally, the veteran has submitted no evidence showing that 
this disorder has markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the veteran and his representative were 
notified of the information and evidence needed to 
substantiate and complete a claim for service connection for 
hearing loss in a January 2004 notification letter.  In an 
April 2006 notice letter, the veteran was also notified that 
a disability rating and an effective
date for the award of benefits are assigned in cases where 
service connection is warranted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Moreover, as this case 
concerns an initial evaluation and comes before the Board on 
appeal from the decision which also granted service 
connection, there can be no prejudice to the veteran in 
failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The veteran's identified private audiology and VA 
treatment records have been obtained.  Additionally, he was 
afforded two VA audiological examinations in May 2004 and 
January 2006.

Overall, there is no evidence of any VA error in notifying or 
assisting the veteran or his representative that reasonably 
affects the fairness of this adjudication.


ORDER

Entitlement to a compensable initial evaluation for bilateral 
sensorineural hearing loss is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


